UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported): March 8, 2010 Aspyra,Inc. (Exact Name of Registrant as Specified in Its Charter) California 001-13268 95-3353465 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4360 Park Terrace Drive, Suite 220 Westlake Village, CA 91361 (Address of Principal Executive Offices) (Zip Code) (818) 880-6700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On March 8, 2010, at a special meeting of stockholders of Aspyra, Inc. (the “Company”), the Company’s stockholders approved a 101-to1 reverse stock split, pursuant to which the Company will pay cash in lieu of fractional shares. As of the record date for the meeting of February 8, 2010, 17,201,327 shares of the Company’s common stock were issued and outstanding, of which holders owning 11,582,843 shares (equal to 67.3% of the outstanding shares) voted in favor of the reverse stock split, holders owning 695,219 shares voted against the reverse stock split, and holders owning 3,320 shares abstained. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. March 11, 2010 Aspyra,Inc. /s/ Ademola Lawal Ademola Lawal Chief Executive Officer
